UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6886



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


GARY CUNNINGHAM,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling. Frederick P. Stamp, Jr.,
District Judge. (5:01-cr-00010-FPS-2)


Submitted: December 14, 2006              Decided:   December 20, 2006


Before MICHAEL, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gary Cunningham, Appellant Pro Se. Robert H. McWilliams, Jr.,
Assistant United States Attorney, Thomas Edward Johnston, OFFICE OF
THE UNITED STATES ATTORNEY, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Gary   Cunningham   seeks   to   appeal   his   conviction   and

sentence. In criminal cases, the defendant must file the notice of

appeal within ten days after the entry of judgment.         Fed. R. App.

P. 4(b)(1)(A).    With or without a motion, upon a showing of

excusable neglect or good cause, the district court may grant an

extension of up to thirty days to file a notice of appeal.       Fed. R.

App. P. 4(b)(4); United States v. Reyes, 759 F.2d 351, 353 (4th

Cir. 1985).

          The district court entered judgment on January 15, 2002.

The notice of appeal was filed on April 26, 2006.                Because

Cunningham failed to file a timely notice of appeal or to obtain an

extension of the appeal period, we dismiss the appeal. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                               DISMISSED




                                - 2 -